Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 9/20/22, the Applicant amended Claims 1, 8, 10, 11, and argued Claims previously rejected in the Office Action dated 6/27/22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. United States Patent Publication 2019/0370323 (hereinafter “Davidson”).
Claim 18:
	Davidson discloses:
In a digital medium environment for utilizing natural language processing to analyze text segments, a computer-implemented method comprising (see paragraph [0176]):
identify a segment of text comprising a plurality of words (see paragraphs [0028] and [0209]. Davidson teaches identifying a segment of text comprising a plurality of words;
performing a step for generating a plurality of label distributions for the plurality of words utilizing a text label distribution neural network (see paragraphs [0198]-[0200]). Davidson teaches generating labels based on the text label distribution neural network; and
modifying the segment of text to emphasize one or more words from the plurality of words based on the plurality of label distributions (see paragraph [0206]). Davidson teaches modifying the text to highlight a section based on the label.

Claim 19:
	Davidson discloses:
identifying a word from the plurality of words corresponding to a top probability for emphasis based on the plurality of label distributions (see paragraph [0211]). Davidson teaches identify a section corresponding to the highest score based on labels and analysis; and
modify the segment of text to emphasize the identified word (see paragraph [0211]). Davidson teaches modifying the segment of text to emphasize the one or more words from the plurality of words.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. United States Patent Publication 2019/0370323 (hereinafter “Davidson”), in view of Snider et al., United States Patent Publication 2015/0006199 (hereinafter “Snider”).
Claim 1:
	Davidson discloses:
A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to (see paragraph [0176]):
identify a segment of text comprising a plurality of words (see paragraphs [0028] and [0209]. Davidson teaches identifying a segment of text comprising a plurality of words;
utilize a text label distribution neural network to (see paragraph [0028]). Davidson teaches a label distribution neural network:
generate feature vectors corresponding to the plurality of words by processing word embeddings corresponding to the plurality of words from the segment of text utilizing an encoding layer of the text label distribution neural network (see paragraph [0196]). Davidson teaches generating feature vectors corresponding to word embeddings corresponding to words of the segments utilizing an encoding layer of the network; and 
generate, based on the feature vectors and utilizing an inference layer of the text label distribution neural network, a plurality of label distributions for the plurality of words by determining, for a given word, a distribution of probabilities across a plurality of emphasis labels in a text emphasis labeling scheme (see paragraphs [0198]-[0200]). Davidson teaches generating labels based on the feature vectors and calculate probabilities sounds by determining the probabilities; and
modify the segment of text to emphasize one or more words from the plurality of words based on the plurality of label distributions (see paragraph [0206]). Davidson teaches modifying the text to highlight a section based on the label.

Davidson fails to expressly disclose that each emphasis label corresponding to a different emphasis designation for visually emphasizing the given word.

	Snider discloses:
each emphasis label corresponding to a different emphasis designation for visually emphasizing the give word (see paragraphs [0177]-[0179]). Snider teaches different emphasis designations for different words;
modify the segment of text to emphasize one or more words from the plurality of words based on the plurality of label distributions (see paragraphs [0177]-[0179]). Snider teaches modifying the segment of text to visually emphasize one or words based on the label distributions.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson to include a different emphasis designations for visually emphasizing words for the purpose of efficiently and accurately visually emphasizing labelled text, as taught by Snider.

Claim 2:
	Davidson discloses:
generate attention weights corresponding to the plurality of words based on the word embeddings corresponding to the plurality of words utilizing attention mechanisms of the text label distribution neural network (see paragraphs [0195] and [0196]). Davidson teaches generating weights corresponding to the words based on word embeddings; and
generate the plurality of label distributions for the plurality of words based on the attention weights corresponding to the plurality of word (see paragraphs [0198] and [0040]). Davidson teaches generating the labels for the words.

Claim 3:
	Davidson discloses:
generating the attention weights based on the feature vectors corresponding to the plurality of words utilizing the attention mechanisms of the text label distribution neural network (see paragraph [0196]). Davidson teaches generating weights based on the feature vector corresponding to the plurality of words utilizing the neural network.

Claim 4:
	Davidson discloses:
wherein the encoding layer of the text label distribution neural network comprises a plurality of bi-directional long short-term memory neural network layers  (see paragraphs [0028] and [0254]). Davidson teaches using bi-direction long short-term memory neural network layers.

Claim 5:
	Davidson discloses:
identify a word from the plurality of words corresponding to a top probability for emphasis based on the plurality of label distributions (see paragraph [0211]). Davidson teaches identify a section corresponding to the highest score based on labels and analysis; and
modify the segment of text to emphasize the one or more words from the plurality of words by modifying the identified word (see paragraph [0211]). Davidson teaches modifying the segment of text to emphasize the one or more words from the plurality of words.

Claim 6:
	Davidson discloses:
applying a first modification to a first word from the plurality of words based on a first label distribution associated with the first word (see paragraph [0219]). Davidson teaches applying a first modification to a first word because there are multiple errors.; and
applying a second modification to a second word from the plurality of words based on a second label distribution associated with the second word (see paragraph [0219]). Davidson teaches applying a second modification to a second word because there are multiple errors to be corrected assigned a second label.

Claim 7:
	Davidson discloses:
instructions that, when executed by the at least one processor, cause the computing device to modify the segment of text to emphasize the one or more words by applying, to the one or more words, at least one of a color, a background, a text font, or a text style (see paragraph [0206]). Davidson teaches the error indication can be in the form of highlighting, bolding, or italicizing the portion of the text string.

Claim 11:
	Although Claim 11 is a system claim, it is interpreted and rejected for the same reasons as Claims 1 and 4. 

Claims 12-14, 17:
	Although Claims 12-14 and 17 are system claims, they are interpreted and rejected for the same reasons as Claims 2, 5, 6, 7, respectively. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Snider, in further view of Toutanova et al., United States Patent Publication 20090157384 (hereinafter “Toutanova”).
Claim 8:
	Davidson and Snider fail to expressly disclose a binary labeling scheme for distributing probabilities.

	Toutanova discloses:
wherein the text emphasis labeling scheme comprises at least one of:
a binary labeling scheme, wherein the distribution of probabilities across the plurality of emphasis labels comprises an emphasis probability and a non-emphasis probability; or an inside-outside-beginning labeling scheme, wherein the distribution of probabilities across the plurality of emphasis labels comprises an inside probability, an outside probability, and a beginning probability (see paragraph [0015]). Toutanova teaches a binary labeling scheme where in the distribution of probabilities across the labels are either true or false.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson and Snider to include a binary labeling scheme for distributing probabilities for the purpose of efficiently and accurately label text, as taught by Toutanova.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson and Snider, in view of Shi et al., United States Patent Publication 2017/0084269 (hereinafter “Shi”).
Claim 9:
	Davidson and Snider fail to expressly disclose identifying a text segment by transcribing text from audio.

	Shi discloses:
identify the segment of text by transcribing the segment of text from audio content (see paragraph [0034]). Shi teaches in the convolutional neural network, by using, as learning data, learning dialog text that is transcribed from a dialog and in which time-series text of the dialog is pre-divided into segments for respective topics and labels for the corresponding topics are pre-given to the respective divided segments.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson and Snider to include identifying a text segment by transcribing text from audio for the purpose of efficiently analyzing text from audio, as taught by Shi. 


Claims 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson and Snider, in view of Duchon, United States Patent Publication 2011/0106743.
Claim 10:
	Davidson and Snider fail to expressly disclose comparing predicted label distribution across labels from a labeling scheme with ground truth label distributions.

	Duchon discloses:
wherein the text label distribution neural network is trained by comparing predicted label distributions across labels from a labeling scheme with ground truth label distributions across the labels from the labeling scheme (see paragraph [0086]). Duchon teaches using a neural network trained by comparing predicted data values with ground truth data values.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson and Snider to include comparing predicted labels with ground truth labels for the purpose of determining how effective predictions are with labeling data, as taught by Duchon. 

Claim 15:
	Davidson and Snider fail to expressly disclose comparing predicted label distribution across labels from a labeling scheme with ground truth label distributions generated based on annotations for the words in the training.

	Duchon discloses:
wherein the text label distribution neural network is trained by comparing predicted label distributions, determined for words of a training segment of text, across labels from a labeling scheme with ground truth label distributions generated based on annotations for the words of the training segment of text (see paragraphs [0086] and [0104]) . Duchon teaches using a neural network trained by comparing predicted data values with ground truth data values. This comparing can also be done on data manually entered into the training set.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson and Snider to include comparing predicted labels with ground truth labels for the purpose of determining how effective predictions are with labeling data, as taught by Duchon. 

Claim 16:
	Davidson and Snider fail to expressly disclose comparing predicted label distribution across labels from a labeling scheme with ground truth label distributions suing Kullback-Leibler divergence loss function.

	Duchon discloses:
wherein comparing the predicted label distributions with the ground truth label distributions comprises utilizing a Kullback-Leibler Divergence loss function to determine a loss based on comparing the predicted label distributions with the ground truth label distributions (see paragraph [0086]). Duchon teaches using a neural network trained by comparing predicted data values with ground truth data values using a Kullback-Leibler divergence loss function.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson and Snider to include comparing predicted labels with ground truth labels for the purpose of determining how effective predictions are with labeling data, as taught by Duchon. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Shi et al., United States Patent Publication 2017/0084269 (hereinafter “Shi”).
Claim 20:
	Davidson fail to expressly disclose identifying a text segment by transcribing text from audio.

	Shi discloses:
wherein identifying the segment of text comprises transcribing the segment of text from audio content (see paragraph [0034]). Shi teaches in the convolutional neural network, by using, as learning data, learning dialog text that is transcribed from a dialog and in which time-series text of the dialog is pre-divided into segments for respective topics and labels for the corresponding topics are pre-given to the respective divided segments.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson to include identifying a text segment by transcribing text from audio for the purpose of efficiently analyzing text from audio, as taught by Shi. 

Response to Arguments
Applicant’s arguments, see REM, filed 9/20/22, with respect to the rejections of claims 1 and 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of Davidson and Snider.

102 Rejections:
Claims 1, 11:
	Applicant argues Davidson does not disclose the above-mentioned limitations. For instance, Davidson fails to disclose “generating a plurality of label distributions for [a] plurality of words by determining, for a given word, a distribution of probabilities across a plurality of emphasis labels in a text emphasis labeling scheme, each emphasis label corresponding to a different emphasis designation for visually emphasizing the given word.” Further, Davidson fails to disclose modifying a segment of text based on such label distributions.
	The Examiners disagrees.
	Davidson teaches a plurality of label distributions for words by determining the distribution of probabilities. (see paragraph [0028]). Davidson teaches a label distribution neural network to perform automatic text identification by considering the context of a linguistic unit as a whole, text can be recognized more accurately and efficiently. Although Davidson teaches using the model to identify and correct errors, Davidson teaches a model to identify words and label the words.
The Examiner introduced new art, Snider, to teach different or additional types of graphical indicators may be provided, and/or linked text in text panel may be displayed in a distinctive textual style (e.g., font, size, color, formatting, etc.). Style is based on the different text distributions (see the above rejections of claims 1 and 11).

Claim 18:
	Applicant argues The Office Action also fails to establish that Davidson discloses “performing a step for generating a plurality of label distributions for [a] plurality of words utilizing a text label distribution neural network” as recited in independent claim 18.
	The Examiner disagrees.
	Davidson teaches a plurality of label distributions for words by determining the distribution of probabilities. (see paragraph [0028]). Davidson teaches a label distribution neural network to perform automatic text identification by considering the context of a linguistic unit as a whole, text can be recognized more accurately and efficiently. Although Davidson teaches using the model to identify and correct errors, Davidson teaches a model to identify words and label the words. Thus, Davidson discloses this limitation and the rejection is maintained.

103 Rejections:
Claim 8:
	Applicant argues Davidson does not anticipate currently amended independent claims 1 or 11 or independent claim 18. Toutanova, Shi, and Duchon all fail to remedy the deficiencies of Davidson with respect to independent claims 1, 11, and 18. Accordingly, dependent claims 8- 10, 15-16, and 20 are allowable over Davidson whether considered singly or in combination with one of Toutanova, Shi, or Duchon for the same reasons set forth above and the 35 U.S.C. § 103 rejection of dependent claims 8-10, 15-16, and 20 should be withdrawn.
	The Examiner disagrees. 
	See the above response to arguments for Claims 1 and 11 that addresses this argument. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        12/5/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176